Citation Nr: 1441218	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine).

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diverticulitis.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a herniated esophagus.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral cataracts, presbyopia, and thin spots in the retina.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for umbilical and groin hernias.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for impotence.  

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for allergies.

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for neurological bladder disease.

12.  Whether new and material evidence has been submitted to reopen a claim for service connection for edema of the lower extremities.

13.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a head injury.

14.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a sexually transmitted disease.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a throat trauma.

16.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypothyroidism.

17.  Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss.

18.  Whether new and material evidence has been submitted to reopen a claim for service connection for benign prostatic hypertrophy.

19.  Entitlement to service connection for alcoholism.

20.  Whether new and material evidence has been submitted to reopen a claim for service connection for nicotine abuse.

21.  Entitlement to service connection for a basal cell carcinoma of the chest under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to March 1958, with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO in Cleveland, Ohio.  The Veteran submitted a notice of disagreement on September 2009.  A statement of the case (SOC) was provided on May 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in May 2011.

Additionally, on the Veteran's May 2011 VA Form 9, he indicated that a Board hearing before a Veterans Law Judge sitting at the RO was requested.  Thereafter, a May 2014 letter informed the Veteran that his requested hearing had been scheduled for June 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

The Board observes that the issues of entitlement to service connection for acquired psychiatric disorder, hemorrhoids, arthritis of the cervical spine and hands, diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots of the retinas, hepatitis, umbilical and groin hernias, allergies, neurological bladder disease, edema of the lower extremities, head injury, residuals of a sexually transmitted disease, throat trauma, hypothyroidism, memory loss, impotence, benign prostatic hypertrophy, and nicotine abuse, were all originally denied by way of a June 1998 Board decision.  (See June 1998 Board decision and Veteran's underlying statements-the same contentions put forth at that time are again being asserted.)  Because the Veteran's claims for service connection for these issues had been previously denied, the Board has recharacterized the issues as whether new and material evidence was received to reopen the claims, as reflected in the case caption, above. 

A review of the Virtual VA claims processing system revealed a copy of an August 2014 hearing brief from the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for acquired psychiatric disorder, hemorrhoids, arthritis of the hands and spine, to include as a result of side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine), diverticulitis, a herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, hemorrhoids, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, residuals of a sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, alcoholism, nicotine abuse, and benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's basal cell carcinoma of the chest did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for basal cell carcinoma of the chest are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that the Veteran received complete VCAA-compliant notice in a letter dated in September 2008.  As the claim is being denied, notice as to how disability ratings and effective dates are assigned is rendered moot.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's available VA outpatient treatment records and private treatment records have been obtained and associated with the claims file.  It is noted that portions of the Veteran's VA outpatient treatment records identified by the Veteran were noted to be unavailable.  In an August 2008 letter, the Los Angeles VA Medical Center indicated that it did not possess any records for the Veteran during the time period of 1978 to 1984, there were no archives for any records during 1992 to 1994, and the Veteran has never been shown to establish a record with that facility.  The Veteran was notified and provided an opportunity to submit any records in his possession.  The Veteran did submit a copy of a VA outpatient treatment record dated October 1976.  However, the document only listed that services were provided at the VA Hospital.  The word "L.A." was handwritten at the top, but it is unclear if this was written by the hospital or the Veteran.   The Veteran's VA outpatient treatment records from the Florida and Ohio Facilities were associated with the claims file.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits.  However, SSA records have not been associated with the claims file.  In this regard, the Board finds that it is not prejudicial to continue with adjudication for the claim of entitlement to compensation under 1151.  This is because, regardless of the contents of the SSA records, the allegation of injury is found to not be credible, as shall be discussed in further detail below.  As such, review of any outstanding SSA records would be of no consequence to the disposition of this claim. 

The Board additionally notes that no VA examination was conducted in association with this claim.  Nonetheless, for the reasons that follow, the Board finds no prejudice.  The Board acknowledges the Veteran's lay statements and testimony that he believes that his currently diagnosed basal cell carcinoma of the chest is related to multiple chest x-rays and/or negligence in their administration by VA medical providers.  First, the Veteran is fully competent to attest to factual matters of which he has first-hand knowledge, e.g., receiving x-rays.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While competent, however, his lay reports still must be deemed credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  For the reasons discussed at length later in this decision, the Board finds the Veteran's lay assertion of excessive or negligent chest x-rays is not credible.  Finally, the Board finds the medical evidence in the claims file is otherwise sufficient to decide the claim.  Hence, the necessity of a VA examination to assist the Veteran with his claim was not triggered.  

The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  To make this determination, we compare the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the Veteran's condition after such care.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b). 

If it is determined that the Veteran has an additional disability resulting from VA care, the second step is to establish the case of the additional disability; in other words, to determine whether the VA actions actually caused the additional disability.  To establish causation, the evidence must show that the VA care actually resulted in the additional disability.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  Furthermore, medical care cannot cause the continuance or natural progress of a disease or injury for which the care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  The proximate cause of disability is defined for these purposes as the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather the third step in the analysis requires that the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In a recent case, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Schertz v. Shinseki, No. 11-2694 (Vet. App. Sep. 26, 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that his currently diagnosed basal cell carcinoma of the chest is the result of numerous chest x-rays administered to him over the course of several decades.  Additionally, the Veteran alleges that VA x-ray technicians were negligent in the administration of imagining procedures, requiring x-rays to have to be repeated to correct prior mistakes.  The Veteran further contends that he has not experienced any significant sun exposure to his chest area during his lifetime and always wore shirts when outdoors, as he had experienced a debilitating sun burn injury to his lower extremities as a child.

A review of the Veteran's private treatment records showed that the Veteran complained of a growth on his chest on December 2005.  In a May 2006 treatment note, it was indicated that the Veteran had a purple lesion removed from his chest by the VA.  There was no discussion relating the lesion to the Veteran's military service or to the receipt of chest x-rays at the VA.

A review of the Veteran's VA outpatient treatment records reveals that the Veteran has been diagnosed and treated for basal cell carcinoma.  A treatment note in March 2006 showed that a biopsy was performed on a growth on the Veteran's chest and diagnosed as a basal cell carcinoma.  The Veteran had stated that the growth had been present for two years.  A treatment note in April 2006 notes that the Veteran had a significant history of childhood sun exposure living in Florida.  The Veteran complained of his carcinoma being oozy and bleeding and noted that the site had been present for several years.  A biopsy of the central chest revealed a basal cell carcinoma, solid type, noted near the sternal notch.  The basal cell carcinoma was subsequently excised.  In June 2006, it was noted that the Veteran's chest only showed a well healed scar where his basal cell carcinoma was removed.  There was no discussion relating the basal cell carcinoma to the Veteran's military service or to the receipt of chest x-rays at the VA.  The Veteran's available VA outpatient treatment records were absent for any showing of the administration of chest x-rays. 

Analysis

It is clearly shown, and not in dispute, that the Veteran had basal cell carcinoma of the chest.  However, the Board does not find the contention that the Veteran underwent numerous X-ray studies of the chest in connection with his VA treatment to be credible.   The Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., receiving x-rays.  See 38 C.F.R. § 3.159(a)(2); see also Washington, 19 Vet. App. at 368.  While competent, however, his lay reports still must be deemed credible.  See Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at  1337.  Here, the Board finds that the Veteran's assertion cannot be found credible.  Although the available VA outpatient treatment notes of record show that the Veteran has received X-rays in past, there is no indication of numerous chest X-rays ever being performed.  Furthermore, even if the Board were to assume for the sake of argument that the Veteran did indeed receive multiple chest X-rays over the past several decades, his allegation of negligence on the part of VA medical providers is unsupported by the evidence of record.  There are no notations even close to support the assertion that any VA X-ray technicians had to provide additional X-rays due to mistakes.  Significantly, the Veteran's assertions are very general and do not specifically identify an incident in which multiple x-rays had to be taken due to "a new xray technician [fail]ing to do it correctly during the initial exposures."  See September 2008 VA Form 21-4138 from the Veteran. 

Additionally, in the absence of any showing that the Veteran even received the alleged treatment, the evidence does not suggest, that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of the VA or that it was due to an event that was not reasonably foreseeable.  Rather, the only probative evidence of record that discussed any possible etiology of the Veteran's basal cell carcinoma was found in the VA outpatient treatment records in which it was noted that the Veteran had sustained significant sun exposure during his childhood, despite the Veteran's current contentions that the exposure was only relegated to his lower extremities.

The Board also finds that the Veteran's contentions that his basal cell carcinoma is the result of VA chest X-ray studies are not competent.  That is a complex medical question requiring specialized medical knowledge/training, and, although the claims file reflects that he has a Ph.D. in Education and has worked as a social worker, he is a layperson in regards to medicine, lacking such expertise.  See Jandreau, 492 F.3d at 1374, 1377. 

In short, there is no competent and credible evidence showing that the Veteran's basal cell carcinoma was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with numerous VA chest X-ray studies. Consequently, his claim of entitlement to service connection for basal cell carcinoma, including pursuant to the provisions of 38 U.S.C.A. § 1151, must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a basal cell carcinoma of the chest under 38 U.S.C.A. § 1151 is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain outstanding SSA records and a VA examination.

Remand is required to obtain the Veteran's SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz, 590 F.3d at 1321-23.  The claims file shows that the Veteran was in receipt of SSA benefits via March 1997 award letter reflecting an effective date of November 1995, but does not contain the actual decision document or any other associated records.  As such, remand is required to obtain the SSA records.

The Board will also afford the Veteran a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's SSA records should be obtained and associated with the claims file.

2. After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether any acquired psychiatric disorder is related to service. The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination. All necessary tests should be performed and the results reported.

 (A) The examiner should identify all current diagnosis of psychiatric disorders. The examiner should reconcile any diagnoses with those already of record.

 (B) For all psychiatric disorders identified, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent or greater possibility) that such is related to the Veteran's military service, to include his allegations of military physical assault and sexual trauma.  In so opining, the examiner is advised that the Veteran's service treatment records are not available; therefore, the examiner is asked in his/her professional opinion the likelihood of the occurrence of the alleged assault and harassment and the likelihood that such resulted in chronic psychiatric impairment.

Any opinions offered must be accompanied by supporting rationale.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


